Case 1:19-dm-00003-CMH Document 5-1 Filed 03/04/19 Page 1 of 3 PageID# 65




               EXHIBIT A


        FILED UNDER SEAL
  Case 1:19-dm-00003-CMH Document 5-1 Filed 03/04/19 Page 2 of 3 PageID# 66




                     IN THE UNITED STATES DISTRICT COURT FOR THE


                               EASTERN DISTRICT OF VIRGINIA


                                         Alexandria Division

                                                                        UNDER SEAL
 UNITED STATES OF AMERICA

                v.                                      GRAND JURY 19-1


JOHN DOE 2010R037y3
                                              ORDER


        The United States ofAmerica,by its attorneys, G.Zachary Terwilliger, United States

Attorney for the Eastem District of Virginia, and Gordon D. Kromberg,Assistant United States

Attorney, having requested that this Court issue an Order pursuant to 18 U.S.C.§ 6003

compelling CHELSEA MANNING,formerly known as BRADLEY MANNING (hereinafter

referred to as "the witness")to testify and to provide other information in the above-captioned

proceeding and in any other proceedings ancillary thereto;

        AND being advised that the request was approved by John C.Demers,Assistant Attomey

General, U.S. Department ofJustice, pursuant to his authority under 18 U.S.C.§6003(b)and 28

C.F.R.§ 0.175(a);

        AND the Court being satisfied that the testimony or other information from the witness

may be necessary in the public interest, and that the witness is likely to refuse to testify or

provide other information on the basis ofthe witness'privilege against self-incrimination;

       IT IS ORDERED that the witness shall testify fully, completely and truthfully before the

above-captioned proceeding;

       IT IS FURTHER ORDERED that the witness shall provide full, complete and truthfhl

information in regard to any other proceedings ancillary to the above-captioned proceeding;
 Case 1:19-dm-00003-CMH Document 5-1 Filed 03/04/19 Page 3 of 3 PageID# 67




         IT IS FURTHER ORDERED that no testimony or other information compelled under

this Order(or any information directly or indirectly derived from such testimony or other

information) may be used against the witness in any criminal case, except as permitted by 18

U.S.C. §6002.




                                                              t/5D3"
Date:         . 7.1.        f
Alex^dria,Virginia



WE ASK FOR THIS:

G.Zachary Terwilliger
United States Attorney


By:                     K P
      Gordon D. Kromberg        '
      Assistant United States Attorney
